Citation Nr: 0532466	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  01-02 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.O.F.C., M.D.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to July 
1953.  

This appeal originally came before the Board of Veterans' 
Appeals from an April 2000 rating decision of the Department 
of Veterans Affairs (VA), San Juan, Puerto Rico, regional 
office (RO).  That rating decision determined that new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for a nervous 
condition.

In a May 2002 decision, the Board reopened the claim for 
service connection for an acquired psychiatric disorder.  

Also in May 2002, the Board undertook development of the 
veteran's claim, now characterized as entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder, and in December 2003 the case 
was remanded for additional development.  Subsequently, March 
2005 and August 2005 rating actions again denied the 
veteran's claim.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The weight of the evidence is against a finding that the 
veteran currently has post-traumatic stress disorder.

3.  The veteran's current psychiatric disorder, diagnosed as 
paranoid schizophrenia, was first demonstrated many years 
after his separation from service, and the weight of the 
evidence is against a finding that the current psychiatric 
disorder is related to his period of active duty. 


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).

2.  An acquired psychiatric disorder other than post- 
traumatic stress disorder was not incurred in or aggravated 
by service, and schizophrenia may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2004.  Since that letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

With regard to element (4), while the February 2004 letter 
did not specifically request that the claimant provide any 
evidence in his possession that pertains to the claim, the 
Board notes that the veteran was advised of the evidence 
necessary to substantiate his claim.  The veteran was also 
informed of his and VA's respective obligations with regard 
to obtaining evidence and was advised that it was his 
responsibility to make sure that VA received all records not 
in the possession of a Federal department or agency.  The 
veteran was asked to send additional evidence to the RO and 
to let VA know if there was any other evidence or information 
that he thought would support his claim.  Since the record 
indicates that the veteran has provided VA with evidence of 
his private treatment for post-traumatic stress disorder, and 
the case turns on the proper diagnosis of his current 
disability, the Board finds that the failure to specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim was harmless error.

By virtue of the March 2005 and August 2005 supplemental 
statements of the case (SSOC), the veteran was provided with 
specific information as to why the reopened claim was being 
denied, and of the evidence that was lacking.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159 in the 
March 2005 SSOC.  The Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, it was 
not possible to provide notice of VCAA prior to the initial 
April 2000 rating decision on appeal.  However, complying 
notice was subsequently provided, and the case was 
readjudicated and the SSOCs were issued after the complying 
letter was provided.  

Relevant VA treatment and private treatment records have been 
obtained and associated with the claims folder.  The veteran 
was provided with VA examinations in April 2001 and January 
2005.  His service personnel records were requested, however 
the National Personnel Records Center (NPRC) indicated that 
they were destroyed in a fire at that facility and were not 
available.  His Form DD-214, Report of Separation from the 
Armed Services, was obtained.  The veteran has not identified 
any outstanding records.

Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  Service connection for a psychosis, such as 
schizophrenia, may be granted if it is shown to be present in 
service or manifest to a degree of 10 percent or more within 
one year from the date of final separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2005).

Establishing service connection for post-traumatic stress 
disorder requires: (1) medical evidence diagnosing post-
traumatic stress disorder (the provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV)); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2005); 
see Cohen v. Brown, 10 Vet. App. 128 (1997).  As amended, 
section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 38 
U.S.C.A. § 1154(b) (West 2002).

In the present case, the evidence establishes that the 
veteran engaged in combat during his service in the Korean 
Conflict; his DD-214 shows that he was awarded the combat 
infantryman's badge.  Thus, the presence of an inservice 
stressor is assumed, and the claim turns on the diagnosis of 
the veteran's psychiatric disorder. 

The service medical records do not show any complaints 
related to a psychiatric condition.  The service separation 
examination in July 1953 noted normal psychiatric findings.  

VA examinations in April 1960 and June 1961 noted no 
significant psychiatric abnormalities.  VA examination in 
November 1973 noted normal clinical psychiatric examination.  

A private physician's statement dated in April 1977 indicated 
that the veteran had been suffering from paranoid 
schizophrenia since 1975.  A VA psychiatric examination in 
June 1977 diagnosed schizophrenic reaction, undifferentiated 
type.  

A September 1978 statement from L.T.A., M.D., indicated that 
the veteran had been his patient since 1976, at which time he 
had a working diagnosis of schizophrenic reaction, chronic 
paranoid type.  Dr. A. had:

...no doubt that [the veteran] has been 
suffering from his illness for many years 
and he brings out history of psychotic 
behavior at time of discharge from Armed 
Forces.  He was also receiving treatment 
for his nerves in 1970 while at Chicago 
and I have no doubt he was schizophrenic 
at that time.

A VA examination in June 1997 diagnosed schizophrenia, 
residual type.  VA examination in April 2001 noted the 
veteran's report of stressful situations during service in 
Korea, including killing Koreans.  The examiner concluded 
that the veteran did not fulfill the complete criteria for 
diagnosing post-traumatic stress disorder.  They stated that 
the long-standing description of his symptoms clearly 
warrants a diagnosis of schizophrenia, chronic paranoid type.

The record contains statements from J.O.F.C., M.D., dated in 
February 2000, March 2001, May 2004, and April 2005.  Dr. C. 
also testified at a hearing in March 2001, in which he noted 
that he had treated the veteran since 1999.  In the February 
2000 statement, Dr. C. stated that the veteran, while in 
military service in Korea, suffered from depressive and 
axiogenic episodes with recurrent crises of fear related to 
the traumatic occurrences that he suffered there, and that 
that he had post-traumatic stress disorder as a result.  He 
went on to say that the veteran had schizoaffective and post-
traumatic symptomatology that originated from his time in 
Korea.

In the March 2001 statement, Dr. C. noted that the veteran 
had diagnoses of paranoid schizophrenia with recurrent 
depressive episodes, and post-traumatic stress disorder.  He 
noted the veteran's report of an incident in service where he 
killed a Korean soldier and witnessed his sergeant kill two 
others who were begging for their lives.

In the May 2004 and April 2005 statements, Dr. C. indicated 
that post-traumatic stress disorder was not recognized as a 
diagnosis until the Vietnam era, and that the veteran's 
disorder, which was initially described as schizophrenia, 
could be classified as post-traumatic stress disorder.

A VA examination was conducted in January 2005.  The examiner 
reviewed the claims folder, including the statements from Dr. 
C., and interviewed the veteran.  The examiner noted that the 
veteran had been seen in a VA mental hygiene clinic over the 
past year, with no post-traumatic stress disorder symptoms 
reported.  The veteran reported that he had been feeling 
guilty, sad, depressed, irritable, unable to concentrate, 
restless, and tense.  He reported occasional nightmares about 
his experiences in Korea, but that these did not interfere 
with his activities of daily living.  His memories of his 
Korea experiences were not intrusive or recurrent, and he did 
not report any avoidant behavior related to these 
experiences.  The veteran felt as though people were talking 
about, persecuting, and laughing at him, and that there was a 
conspiracy to harm him.  He reported poor social relations 
with people and difficulties in his inter-personal family 
relations.  He liked to be isolated because people were able 
to read his thoughts.  The veteran reported incidents in 
Korea in which he witnessed deaths at close quarters, and 
once when he killed an enemy.  The veteran reported that he 
liked to see war movies, and that he would like to return to 
war again because it is his duty to be a good soldier.  

On examination, he was appropriately dressed, with adequate 
hygiene.  He was alert and in contact with reality, but did 
not establish eye contact with the examiner.  His thought 
process was coherent but illogical.  There was no evidence of 
looseness of association or disorganized speech.  There was 
evidence of delusions of persecution, ideas of reference, and 
guilt feelings.  His mood was depressed and dysphoric.  His 
affect was blunted.  The veteran was oriented in person and 
place, and partially disoriented in time.  His memory was 
intact.  Judgment and insight were poor.  In reference to 
possible post-traumatic stress disorder, the examiner stated:

After reviewing the patient's claims 
folder and performing a clinical history 
and mental status examination, it is my 
conclusion that the patient's mental 
disorder does not meet the DSM-IV 
criteria to establish a diagnosis of 
post-traumatic stress disorder.  Although 
he was in multiple combat situations, he 
has difficulty in specifying and 
describing in detail severe traumatic 
events and incidents experienced in 
combat.  The situations he described were 
very unpleasant to him, but not 
traumatic.  He does not report feelings 
of intense fear, hopelessness or horror 
at the time, when he was experiencing the 
events in Korea.  There is no evidence in 
the patient's clinical picture of 
avoidance of a stimuli associated with a 
trauma.  His memories about Korea are not 
intrusive, persistent and distressing 
thoughts interfering with daily function.  
Since we could not identify signs and 
symptoms of post-traumatic stress 
disorder, and definite extreme traumatic 
stressor, we cannot establish a link 
between the stressor and the signs and 
symptoms of the patient's mental 
disorder.

It was the examiner's opinion that the veteran's clinical 
history and mental status examination met the diagnostic 
criteria to establish a diagnosis of schizophrenia, paranoid 
type; he indicated that no other mental disorder was found.

The Board notes that the veteran has consistently been 
diagnosed with schizophrenia or schizophrenic reaction since 
the mid-1970's.  In fact, the only diagnosis of post-
traumatic stress disorder in the record is that of Dr. C., 
who began treating the veteran in 1999.  While Dr. C. has 
asserted that the veteran's disability was misdiagnosed as 
schizophrenia because post-traumatic stress disorder only 
became a recognized diagnosis during the Vietnam era, the 
fact is that the veteran was first noted to have psychiatric 
disability in the mid-1970's, which was the end of the 
Vietnam era, and his disability has been consistently 
diagnosed as schizophrenia or schizophrenic reaction by many 
different psychiatrists for nearly thirty years, including on 
the recent VA examination.  

Significantly, the January 2005 VA examiner, who had the 
benefit of a thorough review of the claims folder and a 
lengthy interview with the veteran, concluded that the 
veteran did not meet the criteria for a diagnosis of post-
traumatic stress disorder, as he reported essentially no 
symptoms of that disorder.  This conclusion is strengthened 
by the VA outpatient records which have noted no post-
traumatic stress disorder symptoms.

Since the weight of the medical evidence is against a finding 
that the veteran has post-traumatic stress disorder, his 
claim for service connection for that disability must fail.  
38 C.F.R. § 3.304(f) (2005).  In reaching this decision the 
Board considered the doctrine of reasonable doubt.  However, 
as the evidence for and against the veteran's claim is not in 
relative equipoise, the reasonable doubt doctrine is not for 
application.  38 C.F.R. § 3.102 (2005).

With regard to the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability other than 
post-traumatic stress disorder, the Board acknowledges that 
the veteran is currently diagnosed with paranoid 
schizophrenia.  However, the weight of the competent evidence 
is against a finding that this disability is related to his 
period of active service.  The veteran first began treatment 
for a psychiatric disability in 1975, decades after his 
discharge from active service in July 1953.  While Dr. A.'s 
September 1978 statement noted that the veteran reported a 
history of psychotic behavior at the time off his discharge 
from service, and, as noted above, Dr. C. has attributed the 
current psychiatric pathology to psychiatric symptoms during 
his Korean service, their statements are not supported by the 
contemporaneous record, which includes the separation 
examination in July 1953, and VA examinations in 1960, 1961, 
and 1973, all of which found no psychiatric disability.  The 
recent VA examiner diagnosed schizophrenia, but did not 
describe any relationship of that disability to the veteran's 
service.

Therefore, the Board must find that the weight of the 
competent medical evidence of record is against a finding of 
a nexus between the veteran's active service, which included 
combat, and his current psychiatric disability.  While the 
veteran himself is competent to note symptomatology, he is 
not competent to state that his current psychiatric 
disability is etiologically related to his active service.  
Laypersons are not competent to render testimony concerning 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492  
(1992).

Additionally, schizophrenia may not be presumed to have been 
incurred in service since that diagnosis was first noted more 
than two decades following separation from his period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

For these reasons, the Board finds that the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disability other than post-traumatic stress 
disorder must be denied.  38 C.F.R. § 3.303 (2005).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the evidence for and 
against the veteran's claim is not in relative equipoise, the 
reasonable doubt doctrine is not for application.  38 C.F.R. 
§ 3.102 (2005).


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


